DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
On page 7, the applicant argues that “Therefore, the flanges 4a and 5a are not comparable to the claimed "stator mounts" which are interposing between the stator and the stator frame, and not part of the stator or stator frame. Therefore, in the present invention, the stator and the stator frame are physically separated from each other by an airgap created by the stator mounts which are between them.” This argument is not persuasive because Nemoto clearly shows stator mounts 4a and 5a positioned between the stator and the stator frame. An airgap is also clearly seen in the figures 2-5, 7, and 10-13. The newly added language does not sufficiently differentiate the claimed device from the device of the cited prior art. Thus the prior art still applies to the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2016/0322880) in view of Stephens et al. (US 4689546) and Nemoto et al. (US 2013/0257207).
In re claim 1, Bradley, in figures 1-10, discloses a power system comprising: an electrical machine including a stator (102, 504) with a stator winding (506) connected to a power converter (not shown but inherent to power the windings); and an assembly to reduce common mode currents between the electrical machine and the power converter, the assembly comprising a stator frame (104) and an electrical insulator (106) located between the stator frame and the stator, wherein the electrical insulator comprises one or more stator mounts at circumferentially-spaced mounting locations corresponding to a circumference of the stator (any locations meet this limitation), the one or more stator mounts interposing between the stator and the stator frame such that the stator is only physically connected to the stator frame through the one or more stator mounts (as seen in the figures). Bradley does not clearly show a ground or an airgap. Stephens however teaches that it is well known in the art to ground the device externally (see ground 42 or 54 for example). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grounded the frame of Bradley as taught by Stephens in order to provide a common ground for the electrical components of the device. Nemoto teaches stator mounts (4a,5a) at a plurality of circumferentially-spaced mounting locations creating air gaps between the stator and the stator frame (as seen in various embodiments shown in the figures). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created airgaps in the mounts of Bradley as taught by Nemoto in order to allow for airflow to improve cooling in the device.
In re claim 3, Bradley, in figures 1-10, discloses the each stator mount is an anti-vibration mount with a plurality of elastomeric layers interleaved with rigid plates (see figure 3 showing this structure).
In re claims 4-5, Bradley, in figures 1-10, discloses an impedance connection between the stator frame and the stator (elastomeric layers inherently have impedance and thus function as an impedance connection and a filter).
In re claim 10, Bradley, in figures 1-10, discloses a power system comprising: an electrical machine including a stator (102, 504) with a stator winding (506) connected to a power converter (not shown but inherent to power the windings); and an assembly to reduce common mode currents between the electrical machine and the power converter, the assembly comprising a stator frame (104) physically and electrically isolated from the stator by a plurality of stator mounts at circumferentially-spaced mounting locations corresponding to a circumference of the stator (any locations meet this limitation), the plurality stator mounts interposing between the stator and the stator frame such that the stator is only physically connected to the stator frame through the plurality of stator mounts (as seen in the figures). Bradley does not clearly show a ground or an airgap. Bradley does not clearly show a ground. Stephens however teaches that it is well known in the art to ground the device externally (see ground 42 or 54 for example). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grounded the frame of Bradley as taught by Stephens in order to provide a common ground for the electrical components of the device. Nemoto teaches stator mounts (4a,5a) at circumferentially-spaced mounting locations creating air gaps between the stator and the stator frame (as 
In re claim 13, the claimed method steps are necessitated by the device disclosed in claims 1 and 10 above.
Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Alexander Talpalatski/Primary Examiner, Art Unit 2837